Citation Nr: 0931417	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 
to September 1968.  He also had unverified periods of reserve 
training.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in September 2006.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  A letter as to this matter was sent 
in September 2006.

In this case, the Veteran claims to have bilateral hearing 
loss and tinnitus as a result of active service including in-
service acoustic trauma. 

The Veteran provided a private physician statement from J. 
I., M.D. dated in December 2005, which reported that it was 
feasible within some degree of medical certainty that the 
Veteran's high frequency hearing loss was from his in-service 
artillery exposure.  The physician added that over the years 
his high frequency loss had worsened, but that was likely due 
to other factors. 

In a December 2005 statement from C. W., M.D., the private 
physician opined that the Veteran's hearing loss is a noise 
induced hearing loss that is a result of his service in the 
Navy as well as presbycusis. 

In an October 2006 statement, the Veteran indicated that he 
would like to return to work as a surveyor, but that he can 
not do so because most surveying work is on or along noisy 
construction sites and highways. 

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

In this case, there is ample evidence that the Veteran 
currently suffers from hearing loss and tinnitus.  The 
Veteran entered active duty at age 23.  Previously, he 
attended college, majoring in physics.  He has indicated a 
career as a surveyor in noisy areas, and neither of the 
private physicians addressed the Veteran's pre- or post-
service noise exposure.  Therefore, the Veteran should be 
afforded a VA compensation and pension examination to 
determine if his present hearing loss is etiologically 
related to his activities during his active duty or prior to 
service or to his career as a surveyor.

Correspondence sent to the Veteran by the Board has been 
returned by the United States Post Office as undeliverable.  
The Veteran's national service representative has confirmed a 
new address for him.  All correspondence should be sent to 
the new address.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiology examination for an opinion as 
to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has hearing loss 
and/or tinnitus as a result of service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain from the Veteran an occupational 
history, to include job descriptions for 
any positions held prior to or following 
service.  The examiner is to obtain a 
history of any recreational noise trauma 
to which the Veteran may have been 
exposed, both before and after service, as 
well as any illnesses or prolonged use of 
medications that may have resulted in a 
hearing loss, to include any medications 
presently prescribed to the Veteran.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  The examiner should 
specifically address the opinions of the 
private physicians in the opinion.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations should 
be considered, to include 38 U.S.C.A. § 
1154.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


